1. Under the provisions of the new divorce law (Ga. L. 1946, p. 90), it is now required that all petitions for divorce shall be "verified by the plaintiff." *Page 616 
2. This new and mandatory provision is manifestly a rule of pleading and not of evidence. No reason existed such as would prevent the legislature from exercising its prerogative to require the plaintiff to verify his petition, even though it did not see proper to go further and provide, as it might have done, that, where the sole ground of divorce is adultery, the plaintiff could on the trial of the issues made by the sworn pleadings prove his case as laid by his own testimony.
3. The provision of the statute requiring that the plaintiff
swear to his or her petition being the only requirement of law that it be sworn to at all, it follows that, even if the plaintiff in such a divorce suit had not been legally empowered and required to verify his or her petition, the rule would simply be that no verification was necessary.
4. The petition, having been sworn to by the plaintiff as required by law, was not subject to dismissal as showing on its face that it was not legally verified, and the court did not err in so holding.
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 15914. SEPTEMBER 5, 1947.